Citation Nr: 0000791	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-26 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for right ear hearing loss is well grounded.

2.  Whether the veteran's claim of entitlement to service 
connection for a bilateral knee disorder is well-grounded.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss, a bilateral knee 
disorder, tinnitus and PTSD.

In a February 1998 rating decision, the RO granted service 
connection for hearing loss in the left ear and tinnitus.  
Non compensable disability ratings were assigned for each.  
During a personal hearing conducted in May 1998, the veteran 
raised claims of entitlement to increased (compensable) 
ratings for both of these disabilities.  Thereafter, the RO 
issued another rating decision in which it denied entitlement 
to compensable evaluations for the veteran's left ear hearing 
loss and tinnitus.  To the Board's knowledge, the veteran has 
since not filed a Notice of Disagreement regarding this 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (1999).  Thus, these issues are not 
presently before the Board on appeal. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of right ear hearing loss, and no competent medical 
evidence of a nexus between any claimed right ear hearing 
loss and service.

2.  There is no competent medical evidence of a nexus between 
the veteran's claimed bilateral knee disorder and service.

3.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat.

4.  The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for right ear hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral knee 
disorder.  38 U.S.C.A. § 5107(a).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
right ear hearing loss, a bilateral knee disorder, and PTSD.  
In the interest of clarity, the Board will first address the 
law and regulations pertinent to a claim for service 
connection.  The Board will then separately discuss the 
issues on appeal.

Relevant Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999). 

Service connection may also be granted for certain chronic 
disabilities, such as sensorineural hearing loss or 
arthritis, if such are shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  For the 
showing of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 1 Vet. App. 488, 495-496 
(1997).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1999).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold question with regard to a veteran's claims for 
service connection is whether each claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded,  there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three prongs of 
the Caluza test must be met.

Whether the veteran's claims of entitlement to service 
connection for right ear hearing loss is well grounded.

Factual Background

Upon enlistment in January 1977, the veteran reported no 
history of ear trouble or hearing loss, and an examiner noted 
"normal" for the veteran's ears.  Audiometric evaluation 
revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5

Subsequent service medical records are negative for any 
complaints or treatment related to hearing loss in the right 
ear. 

Upon discharge, the veteran reported a history of ear trouble 
and hearing loss.  On an audiometric evaluation conducted at 
discharge, pure tone thresholds, in decibels, were reported 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15

In a report of medical history dated in December 1984, an 
examiner noted a diagnosis of mild high frequency hearing 
loss in the left ear.

In March 1994, the veteran filed a claim of entitlement to 
service connection for left and right "ear defects."  In 
his August 1994 statement, the veteran indicated that since 
leaving the military, he has experienced 30 percent hearing 
loss, but has been unable to get VA to provide him with a 
hearing aid or other assistance.

During a VA mental disorders evaluation conducted in June 
1994, the veteran reported that he was having trouble hearing 
and that his ears "popped all of the time".  He indicated 
that he believed that this was due to three years of rifle 
range training he received in service.

In August 1994, the veteran was provided with a VA physical 
examination.  The veteran reported that he experienced 
intermittent hearing loss in both ears with constant 
bilateral tinnitus.  Upon examination, the VA examiner noted 
that the veteran's external right ear was normal in 
appearance and that the canal was clear.  The tympanic 
membrane in the right ear was also reportedly normal and 
hypermobile.  The veteran was diagnosed with right and left 
ear hearing defects, and the VA examiner recommended 
consultation by a VA audiologist.

In a VA audiological evaluation conducted that same day, the 
veteran reported that while in the service, he was exposed to 
demolitions, machine gun fire, mortar rounds, grenades, and 
small arms fire.  Although audiological evaluation was 
attempted, the results of these tests were apparently unclear 
and somewhat inconsistent.  Although the VA audiologist 
concluded that the veteran likely had some degree of hearing 
loss, no accurate estimate of his organic hearing loss could 
reportedly be made at that time.


In October 1997, the veteran was provided with another VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
15
LEFT
5
10
15
55
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 90 percent in the left ear.  The 
VA audiologist diagnosed the veteran with high frequency 
sensorineural hearing loss in the left ear and periodic 
tinnitus, both of which were found to be consistent with 
noise exposure.  The VA audiologist also diagnosed the 
veteran with normal hearing in the right ear.

In May 1998, the veteran was provided with a personal hearing 
at the RO.  The veteran testified that because his left ear 
hearing loss was found to be related to service, his right 
ear hearing loss should be service-connected as well.

In October 1998, the veteran was provided with another VA 
audiological evaluation.  The VA audiologist noted that 
although the veteran reported for his examination, he did not 
cooperate with testing and no audiological evaluation could 
be performed.

Analysis

As noted above, the threshold question in any veteran's claim 
for service connection is whether that claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In order for a claim to 
be well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The results of the veteran's October 1997 VA audiological 
evaluation do not meet the parameters set forth in 38 C.F.R. 
§ 3.385 for establishing a current hearing loss disability.  
The veteran did not have an auditory threshold of greater 
than 15 decibels in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz in the right ear, and his speech 
recognition score was 96 percent.  As discussed above, 
38 C.F.R. § 3.385 sets forth specific threshold requirement 
for a finding of hearing loss disability, and the Board is 
bound in its decisions by such regulations.  38 U.S.C.A. § 
7104(c).  

When bringing a claim of entitlement to service connection, 
the initial evidentiary burden of presenting evidence is on 
the veteran, and without competent medical evidence of a 
current disability, in this case as defined by 38 C.F.R. 
§ 3.385, the veteran's claim cannot satisfy the first prong 
of the Caluza test.  See Rabideau, 2 Vet. App. at 144; 
Brammer, 3 Vet. App. at 225. 

The Board wishes to note that it does not dispute the 
veteran's contention that his hearing is not as good as it 
was when he entered service.  However, as noted above, the 
Board is bound by VA regulations regarding hearing loss.  
38 U.S.C.A. § 7104(c).  Furthermore, even if the veteran had 
satisfied the first prong of Caluza, a current disability, he 
must still submit competent medical evidence of a nexus 
between his claimed disability and service.  In this case, 
the veteran has submitted no evidence of a nexus between his 
claimed right ear hearing loss disability and service.  
Although the veteran has asserted that his right ear hearing 
loss is related to noise exposure during service, lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

The Board recognizes that the veteran has expressed some 
confusion as to why he was granted service connection for 
hearing loss in his left ear and not his right ear.  However, 
as shown above, his October 1997 VA audiological examination 
demonstrated a degree of left ear hearing loss that met the 
auditory threshold requirements of 38 C.F.R. § 3.385, and the 
VA audiologist specifically found his left ear hearing loss 
to be consistent with noise exposure.  Such is not the case 
with his claimed right ear hearing loss, as the October 1997 
examination failed to demonstrate a degree of hearing loss 
that met auditory threshold requirements set forth in  C.F.R. 
§ 3.385, and there is no competent medical evidence of record 
demonstrating that his claimed right ear hearing loss is 
related to service.

In summary, the Board finds that the veteran has not 
presented competent medical evidence of a current right ear 
hearing loss disability, or competent medical evidence of a 
nexus between the veteran's claimed disability and service. 
Accordingly, the veteran has not presented a well-grounded 
claim of entitlement to service connection for right ear 
hearing loss, and the benefit sought on appeal is denied.

Whether the veteran's claim of entitlement to service 
connection for a bilateral knee condition is well grounded.

Factual Background

Upon enlistment, the veteran reported no history of swollen 
or painful joints, and no history of a "trick" or locked 
knee.  Examination of the veteran's lower extremities was 
found to be normal.

In November 1983, the veteran was treated for an abrasion to 
the right knee.  Upon examination, no deformities were noted 
and no bleeding or swelling was noticed.

In September 1984, the veteran reportedly sustained an injury 
to his right knee during a football game.  Upon examination, 
an examiner noted minimal swelling in the right knee and pain 
in the lateral aspect above the fibular head.  The veteran 
was diagnosed with a "strain of the lateral collateral vs. 
fibular head."

X-rays of the right knee taken in September 1984 reportedly 
revealed no abnormalities.  The radiologist noted a diagnosis 
of a varus injury to the right knee with pain on the lateral 
aspect of the fibular head.

In a report of medical history dated in December 1984, the 
veteran reported a history of swollen and painful joints, and 
a history of a "trick" or locked knee.  In a discharge 
examination conducted in December 1984, the veteran's lower 
extremities were found to be normal.

In February 1988, the veteran was examined by a Dr. M.P. 
following a confrontation with several inmates at the Chaves 
County Detention Center, where the veteran was working as a 
security guard at the time.  Upon examination, Dr. M.P. noted 
numerous contusions over the lower extremities and some 
tenderness along the joint line of both knees.  Dr. M.P. 
further noted that there was no evidence of joint diffusion 
or ligament laxity, and that the veteran had full range of 
motion in both knees.  Dr. M.P. found that there was some 
evidence of bilateral traumatic arthritis of both knees.

In March 1994, the veteran filed his claim of entitlement to 
service connection for a bilateral knee disorder.  In his VA 
physical examination conducted in August 1994, the veteran 
reported that he injured his knee while running, jumping, and 
swinging on vines in the jungle during service.  He reported 
that he experienced frequent aching in his legs and 
occasionally wore elastic knee support.  Upon examination, 
the VA examiner found no evidence of swelling, tenderness, or 
deformity, and that his patellae appeared normal in position 
and mobility.  Range of motion in both knees was full, and 
some moderate laxity of the lateral collateral ligaments was 
noted on both sides.  The veteran was diagnosed with 
arthralgia of the knees.   X-rays reportedly revealed no 
evidence of a recent fracture, dislocation, or other bone or 
joint abnormality, and no evidence of any suprapatellar 
effusion of soft tissue abnormality.  X-rays were also noted 
to be negative of any evidence of degenerative joint disease.

During his personal hearing conducted in May 1998, the 
veteran testified that he had originally injured his knees in 
service while in Germany, and that he reinjured them while 
service in Panama.  He further testified that he must now 
wear knee braces on both knees to treat his pain and other 
symptoms.

Analysis

To review, in order for a claim to be well grounded, there 
must be competent evidence of (1) a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); (3) a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this instance, the Board finds that the veteran has 
satisfied the first element of Caluza as he has submitted 
competent medical evidence of a current diagnosis in the form 
of the March 1994 VA examiner's finding of arthralgia in the 
knees.  The Board recognizes that the term arthralgia refers 
merely to pain in a joint, and that the veteran's August 1994 
VA examination was essentially negative for any findings.  
However, the Board believes that for the limited purpose of 
determining whether the claim is well grounded, the October 
1994 diagnosis of arthralgia is sufficient to satisfy the 
first element of Caluza.

The Board also finds that the veteran has satisfied the 
second element of Caluza, an in-service injury, at least with 
respect to the right knee, as his service medical records 
reflect treatment for an abrasion to the right knee in 
November 1983 and for an injury to the right knee in 
September 1984.  

However, the Board further finds that the veteran has failed 
to satisfy the third element of Caluza, as there is no 
competent medical evidence of record demonstrating a nexus 
between his claimed disability and service.  The only 
evidence of record of a nexus between the veteran's claimed 
bilateral knee disorder and his in-service injuries is his 
own assertion that there is a relationship.  However, while 
the veteran may be competent as a lay person to report his 
symptomatology, he is not competent to provide medical nexus 
evidence in order to render a claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board recognizes that the veteran was diagnosed with 
traumatic arthritis in February 1988, and that arthritis is 
one of the diseases for which presumptive service connection 
may be granted under 38 C.F.R. § 3.309.  However, in this 
case, there is no competent medical evidence showing that the 
veteran was diagnosed with arthritis within one year of 
discharge from service.   Therefore, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for 
application in this case.

In light of the Court's holding in Savage, 10 Vet. App. 495-
496, the Board has considered whether the veteran has 
demonstrated a "continuity of symptomatology" pursuant to 
38 C.F.R. § 3.303(b).  However, although the veteran has 
reported that he has experienced recurring bilateral knee 
pain and other symptoms since service, the Board notes that 
the earliest complaints of knee pain following service are 
not documented until almost 3 years after his discharge.  
Thus, the Board cannot find that the veteran has demonstrated 
a continuity of symptomatology pursuant to 38 C.F.R. § 
3.303(b).  Moreover, and more significantly, even if the 
veteran had demonstrated a continuity of symptomatology, he 
would still be required under Savage to provide competent 
medical evidence linking those continuous symptoms to his 
claimed bilateral knee disorder.  See Voerth v. West, No. 95-
904 (U.S. Vet. App. October 15, 1999).  As discussed above, 
such evidence is lacking in this case.

The Board wishes to note that it has no reason to doubt the 
sincerity of the veteran in this case.  However, as discussed 
in detail above, there is no competent medical evidence of a 
nexus between his in-service injuries and his claimed 
bilateral knee disorder.  See Caluza, 7 Vet. App. at 506 
(1995).  The Court has held that in the absence of a causal 
link to service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Therefore, the Board finds 
that he has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral knee 
disorder pursuant to 38 U.S.C.A. § 5107(a).  Thus, his claim 
is denied.

Additional Matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Although the Board has 
disposed of these claims on a ground different from that of 
the RO, that is, whether the veteran's claims are well-
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  In assuming that the claims are well grounded, the 
RO accorded the veteran greater consideration than his claims 
warranted under the circumstances.

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make his 
claims well grounded, namely medical nexus evidence and 
competent medical evidence of a current disability.


Entitlement to service connection for PTSD.

Relevant Law and Regulations

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has held that the Board may not rely 
strictly on combat citations to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Factual Background

The veteran's DD Form 214 reflects that he served as an 
infantryman for seven years.  His decorations include the 
Expert Infantryman Badge and the Ranger Tab.  His service 
personnel records show that he was stationed in Germany from 
June 1977 to February 1980, and in Panama from May 1983 to 
February 1985.

Upon enlistment, the veteran reported no history of 
depression or excessive worry, and no history of a nervous 
condition.  An examiner noted "normal" for the veteran's 
psychiatric condition.  Subsequent service medical records 
are negative for any complaints or treatment related to 
psychiatric problems.

A record of proceedings under Article 15 of the Uniform Code 
of Military Justice shows that on September 16, 1984, the 
veteran was found to be incapacitated from the proper 
performance of his duties due to previous indulgence in 
intoxicating liquor or drugs, and that on November 29, 1984, 
he was found to be in wrongful possession of some amount of 
marijuana.  Another record of proceedings under Article 15 
also shows that on December 20, 1984, the veteran was found 
to have unlawfully bitten J. S. and B. M. on their arms with 
his teeth, and to have struck J. S. in the face with his 
hand.  Subsequent service records reflect that in January 
1985, the veteran was recommended for discharge due to a lack 
of discipline and continued unsatisfactory performance of his 
duties.

In a physical examination conducted on December 17, 1984 for 
the purpose of a Chapter 14 discharge, an examiner found the 
veteran's psychiatric condition to be normal.   In a report 
of medical history completed on December 26, 1984, the 
veteran reported no history of depression or excessive worry.  
The veteran also reported nervousness and lack of sleep 
"because being given Chapter 14."  He also reported a 
history of treatment for his knees, right elbow, ears, and 
eyes .  In February 1985, the veteran was granted a general 
discharge under honorable conditions.

VA outpatient and hospital treatment records dated between 
March 1994 and January 1995 reflect ongoing complaints and 
treatment related to PTSD.  In a mental status evaluation 
conducted in June 1994, the veteran reported that he had 
served as an Army Ranger in Panama, where he trained 
guerillas, and that he had been in Grenada.  The VA examiner 
noted that the veteran was reportedly involved in secret 
missions and was exposed to combat and dangerous situations.  
The VA examiner further noted that while he was in Panama, 
the veteran was reportedly attacked by Panamanian 
demonstrators and taken to a Panamanian base where he and 
several other soldiers were spit on and beaten.  The veteran 
was diagnosed with PTSD (by history), major depression, and 
substance abuse.

In March 1994, the veteran filed a claim of entitlement to 
service connection for PTSD.  In a signed statement submitted 
in August 1994, he described several in-service events, which 
he contended resulted in his PTSD.  First, the veteran  
described an incident that occurred while he was serving in 
Germany in November 1977 in which he and several other 
soldiers were on night patrol.  The veteran indicated that 
although they were supposed to be picked up by helicopter, 
the helicopters did not arrive and they were left to fend for 
themselves in a snowstorm.  He reported that several of the 
soldiers suffered from cold weather injuries and that they 
forced to travel one mile within "the most communist part of 
our area."  The veteran also described an incident in 
Germany in November 1978 and December 1978 in which his 
company was sent to a U.S. Army Reserve ammunition depot to 
protect it from the terrorist group that was holding Patricia 
Hearst.  The veteran further described an incident in Germany 
in which he "had it out" with one of his commanding 
officers.  He indicated that although his brother had 
reportedly gone into a coma in a hospital in New Mexico, he 
was forced to go on a few "lifefire" exercises, which 
eventually culminated in a disagreement with one of his 
commanders.  This disagreement reportedly resulted in the 
veteran being forced to see a psychiatrist.  

In his August 1994 statement, the veteran also described 
other stressful events in service, including repeated 
exposure to combat situations while he was stationed in 
Panama in 1983 and 1984.  He also described the particular 
incident in which he and several other soldiers were attacked 
by Panamanians during a riot.  The veteran indicated that 
they were also beaten by Panamanian officers and at one point 
had guns pointed to their heads.

In August 1994, the veteran was provided with a VA 
psychiatric examination.  The veteran reported that he was 
stationed in Central and South America between 1982 and 1985, 
during which time he participated in operations in Honduras, 
Nicaragua, and El Salvador.  He reported that although he was 
basically a military advisor, he sometimes participated in 
combat operations on the Honduras-Nicaraguan border.  He also 
further described the jailing and beating that he experienced 
at the hands of Panamanian officials.  He stated that they 
eventually obtained release after a military attaché made a 
deal for their release on the condition that they "forget 
about what happened to them."  The VA psychiatrist concluded 
that the veteran's history and mental status were consistent 
with a diagnosis of PTSD and major depression.  The VA 
psychiatrist further concluded that both his major depression 
and PTSD were related to his military experience and the 
alleged stressors that occurred in Central America.

In September 1994, the veteran submitted signed statement to 
his Congressman in which he further discussed his alleged 
stressors.  He indicated that his ranger battalion was 
involved in helping Patricia Hearst and that they were used 
as "sitting ducks" in Grenada.

In a July 1996 letter to his Senator, the veteran again 
asserted that he suffered from PTSD as a result of his 
experiences in the military and as a Special Forces ranger.  
He also again described the alleged incident in Panama in 
which he and two other soldiers were "captured" and 
"beaten like dogs."  He indicated that this incident 
occurred on Christmas Day.

In November 1996, the RO sent a letter to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Environmental 
Support Group (ESG) requesting verification of the veteran's 
alleged stressors.  The RO noted the alleged November 1977 
incident in which the veteran was stranded in a snowstorm in 
Germany.  The names of several other soldiers who had 
reportedly been stranded with the veteran were noted, 
including those who allegedly suffered from cold weather 
injuries to their extremities.  The RO also noted the 
November and December 1978 incident in which the veteran's 
company was sent to the USAR Army Ammunition Deport to 
protect the area from the terrorist group that was holding 
Patricia Hearst, and the incident in which the veteran was 
attacked by Panamanian demonstrators, which the RO reported 
as having occurred in June 1984.

In a March 1997 statement, the veteran further described his 
alleged combat experiences in Central America.  He indicated 
that he spent most of his time there jumping from Honduras to 
the border of El Salvador, during which time he was often 
exposed to rifle and mortar fire.  The veteran also further 
described the incident in which he was attacked by Panamanian 
demonstrators and captured by Panamanian officials.  He 
indicated that this occurred on Christmas Eve of 1984 after 
he and several other soldiers decided to go to downtown 
Panama.  He also indicated that following their release, they 
were taken to an Army hospital for treatment of their 
injuries and that the next day their commanding officer made 
jokes out of the whole ordeal.  The veteran stated that he 
was then sent back to Honduras "looking like the elephant 
man" due to his injuries.  He added that it was then that he 
received his Article 15 for "beating on" S., B. and M. 
after they had returned to their quarters drunk one night.  
The veteran also indicated that his wife and child had come 
to live with him while he was stationed in Panama but that 
they soon left due to the difficulties his situation put on 
his wife.  He asserted that she thought he was sick and 
crazy, while he reportedly felt that she could not possibly 
understand what he was going through.  The veteran reported 
that he had started drinking and smoking while he was in 
Panama, but that his commanding officers did not seem to care 
how much as long as he was there to lead patrols.

A VA discharge summary dated in May 1997 shows that the 
veteran was hospitalized for two months for treatment of 
PTSD.  The VA physician noted that the pathogenesis of the 
veteran's PSTD largely came from his Christmas Eve experience 
in 1984 in which he had just come back from a patrol of the 
Honduras border and was captured and beaten by Panamanians 
officials.

In September 1997, the RO sent another letter to the ESG 
requesting verification of the alleged incident in which the 
veteran and two other soldiers were captured and beaten by 
Panamanians.  The RO now described the incident as having 
occurred in December 1984.  The RO also noted that the U.S. 
apparently had to negotiate for their release and that they 
were reportedly treated at the Army hospital following their 
release.

In a response letter received in December 1997, the ESG 
reported that they were unable to verify that the either 
veteran or the other specified soldiers were attacked and 
jailed by the Panamanian Government in or about December 
1984.  The ESG further reported that they were also unable to 
verify the veteran's other reported stressors.

In a letter dated in April 1998, Dr. T.V., a VA psychiatrist, 
indicated that he was treating the veteran for PTSD.  Dr. 
T.V. indicated that the veteran experienced intrusive 
memories and flashbacks of his captivity and torture in 
Central America.  In another letter submitted in August 1998, 
Dr. T.V. reported that the veteran had a very severe case of 
PTSD, which he incurred as a direct result of his brief 
captivity in Panama.  These opinions were reiterated by Dr. 
T.V. in another letter submitted in September 1999.

In May 1998, the veteran was provided with a personal hearing 
at the RO.  The veteran testified that he believed he had 
been awarded the Combat Infantryman's Badge (CIB) during 
service, but that he has been unable to obtain proof of such.  
He also further described the December 1984 incident in which 
he was captured and beaten by Panamanian officers shortly 
after his return from a patrol in Honduras, and his repeated 
exposure to combat while in Central America.  The veteran's 
wife also testified as to the veteran's present condition and 
the impact that his PTSD has had on their lives.  In support 
of his claims, the veteran submitted a decision by the Social 
Security Administration showing that he had been awarded 
disability benefits in part because of PTSD, and a signed 
statement from his neighbor who had observed the veteran's 
deterioration due to PTSD.

Analysis

Preliminary Matters

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded.  38 U.S.C.A. 5107(a).  This is based on a diagnosis 
of PTSD provided by Dr. T.V., a VA psychiatrist, and the 
veteran's own statements as to his alleged stressors.  The 
Board wishes to make it clear that the veteran's statements 
are presumed to be true only for the limited purpose of 
establishing whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, the Board 
believes that all relevant evidence which is available has 
been obtained with regard to this claim; consequently, there 
is no further duty to assist the veteran..  As will be 
discussed in greater detail below, VA has been unable to 
verify the veteran's reported stressors.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
an incident in Panama in which he was allegedly jailed and 
tortured by Panamanian officials in December 1984.  He also 
alleges that he suffers from PTSD as a result of having been 
stranded by his commanding officers in a snow storm in 
Germany, having been assigned to guard an ammunition depot 
from the terrorist group who kidnapped Patricia Hearst, and 
having been repeatedly exposed to combat while stationed in 
Central America.

As discussed above, for a grant of service connection for 
PTSD, the governing regulation, 38 C.F.R.  3.304(f), requires 
the presence of three elements: (1) A current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen, 10 Vet. App. at 138.


Regarding the initial § 3.304(f) PTSD element, if there is a 
current, clear, and unequivocal diagnosis of record from a 
mental-health professional, it is presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen, 10 Vet. App. at 140.  In this matter, the 
Board notes that the veteran has been diagnosed as having 
PTSD on several occasions.  Thus, he has satisfied the first 
and third elements of 38 C.F.R. § 3.304(f).

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West, 7 Vet. App. at 
76.  The Board is required to "make specific findings of 
fact as to whether or not the veteran was engaged in combat 
with the enemy and, if so, whether the claimed stressor is 
related to such combat."  Zarycki, 6 Vet. App. at 98.  See 
also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case, the veteran contends that he had combat service 
Central America.  However, although the veteran has asserted 
that he was awarded the Combat Infantryman's Badge, his 
service records do not reflect that he received any combat 
citation in service and there is no official record or other 
corroborative evidence showing that he was ever exposed to 
combat.  Although the veteran's MOS reflects that he served 
as an infantryman, the Board notes that he had only peacetime 
service and that there is no indication in his records that 
he was ever exposed to combat while stationed in either 
Panama or Germany.  Furthermore, although the veteran has 
indicated that while he was stationed in Panama, he was often 
assigned to lead combat missions in Honduras, El Salvador, 
Nicaragua, and Grenada, there is no official record of his 
having ever been in any of these countries.  


The Board notes that because the veteran's service records 
were provided by an agency of the U.S. Government, reliance 
upon them is consistent with the well-recognized reliance 
placed by VA upon service department and NPRC determinations.   
38 C.F.R. §§  3.203(a), (c) (1999); cf. Sarmiento v. Brown, 
7 Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  

Therefore, because there is no official record or other 
corroborative evidence showing that the veteran was ever 
exposed to combat, the Board finds that the provisions of 
38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304(d) regarding combat 
veterans are not for application in this case.  See also 
VAOPGCPREC 12-99, (October 18, 1999) [holding that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis.].  

Thus, in order to grant service connection for PTSD based on 
the veteran's alleged stressors, there must be credible 
independent evidence to corroborate his statement as to the 
occurrence of the claimed stressors. Doran, 6 Vet. App. at 
288-89 (1994).  Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau, 9 Vet. App. at 395-96.

Regarding the veteran's claims that he was detained and 
tortured by Panamanian officials, that he was stranded in a 
snow storm in Germany, and that he was assigned to guard an 
ammunition depot from the terrorist group that kidnapped 
Patricia Hearst, the Board finds that the veteran has failed 
to satisfy the second element of 38 C.F.R.  3.304(f) as there 
is no credible supporting evidence of record demonstrating 
that any of these claimed in-service stressors actually 
occurred.  In particular, the Board notes there is no 
indication in his service personnel records that any of these 
events occurred.  Additionally, the Board also notes that in 
December 1997, the ESG reported that they were unable to 
verify that any of the veteran's alleged stressors occurred.  
Furthermore, as discussed in detail above, the Board also 
finds that there is also no official record or other 
corroborative evidence showing that the veteran ever served 
in Honduras, Grenada, El Salvador, or Nicaragua, or that he 
was ever exposed to combat while serving in Panama.

Moreover, the Board notes that it has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F3d. 1477 (Fed. Cir. 1997) and cases 
cited therein.  In particular, the United States Court of 
Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden 125 F.3d 
at 1481.

In this connection, the Board observes with great interest 
what appears to be marked inconsistencies between what the 
veteran describes as having happened to him in December 1984 
and how his service records describe the events of that same 
month.  For example, the Board notes that the veteran has 
specifically reported that he had just returned from a patrol 
in Honduras on Christmas Eve when he accompanied two other 
soldiers to downtown Panama, where they were attacked by 
demonstrators and then kidnapped by Panamanian officials.  He 
has further reported that following his release on Christmas 
day, he was treated at the Army hospital and then sent back 
to Honduras "looking like the elephant man" due to his 
injuries.  However, the veteran's service personnel records 
clearly show that on September 16, 1984, he was found to be 
incapacitated from the proper performance of his duties due 
to previous indulgence in intoxicating liquor or drugs; that 
on November 29, 1984, he was found to be in wrongful 
possession of some amount of marijuana; and that on December 
20, 1984, the veteran was found to have unlawfully bitten 
J. S. and B. M. on their arms with his teeth, and to have 
struck J. S. in the face with his hand.  

The Board finds it incredible that after these incidents 
occurred, which were considered to be of such severity at 
that time as to lead to his discharge only two months later, 
that the veteran would so soon find himself on patrol in 
Honduras as he has alleged.  The Board also believes that it 
strains credulity to believe that soon after having been 
captured and tortured by Panamanian officials, the veteran 
would find himself being sent back on patrol to Honduras, 
while at the same time he was being recommended for discharge 
based upon unsatisfactory performance.  This is particularly 
in light of the fact that he had already been recommended for 
discharge before the December 20th event even occurred; his 
service medical records clearly show that he was physically 
examined on December 17, 1984 for a Chapter 14 discharge, and 
that he completed a report of medical history on December 
26th for that same purpose.  The procedures that led to the 
veteran's discharge appear to have been well underway at the 
time this alleged stressor reportedly occurred.

The Board recognizes that in the December 26, 1984 report of 
medical history, the veteran reported having received 
treatment at an Army hospital.  However, there is no 
indication in the report as to the nature or reason for that 
treatment, or when that treatment occurred.  Additionally, 
the Board notes that the veteran also reported that he was 
experiencing nervousness at that time, which he attributed 
solely to his Chapter 14 discharge; he made no mention of any 
mistreatment by Panamanian demonstrators or officials or of 
any other stressors.  

Moreover, the Board also notes that in his March 1997 
statement, the veteran specifically alleges that his beatings 
of S. and M. were in part a result of the tension he was 
feeling as a result of the Christmas Eve incident.  However, 
his service records clearly document that the incident 
involving S. and M. occurred on December 20th, which was four 
days before his purported capture by Panamanian officials.

There is also the matter of Patricia Hearst, who figures in 
the veteran's stories.  The Board notes that Ms. Hearst had 
been kidnapped from her apartment at gunpoint in February 
1974.  She later joined with her abductors; participated in 
an April 1974 robbery of the Hibernia Bank in San Francisco, 
California; was eventually arrested in September 1975 (at 
which time she stated that her occupation was "urban 
guerrilla"); and was convicted of armed robbery of a bank in 
March 1976 and was sentenced to a seven year term of 
imprisonment.  See United States of America v. Hearst, 563 F. 
2d 1331 (9th Cir. 1977), cert. den., 435 U.S. 1000, 98 S.Ct. 
1656, 56 L. Ed. 2d 90 (1978); United States of America v. 
Hearst, 466 F. Supp. 1068 (N.D. Cal. 1978); United States of 
America v. Hearst, 638 F. 2d 1190 (9th Cir. 1980) [which 
described the case as "a cause celebre"].  All this 
transpired before the veteran entered military service in 
February 1977.  

The "so-called Symbionese Liberation Army" (SLA), which was 
responsible for the kidnapping of Ms. Hearst, was nonexistent 
at the time of the veteran's entry into service.  See Bortin 
v. People, 62 Cal. App. 3d 948, 133 Cal. Rptr. 546 (1976).  

Based on the historical record, which indicates that Ms. 
Hearst was incarcerated in a federal penitentiary in 1977 and 
1978 and that the Symbionese Liberation Army was disbanded by 
the time the veteran entered military service, the Board 
finds the veteran's statements concerning his unit's alleged 
involvement in the Hearst affair in Germany in 1978 to be 
preposterous.

For the reasons and bases set forth above, in light of 
contradictions between the veteran's own statements and his 
service records and other objective evidence, the Board finds 
that his contentions regarding alleged stressors are not 
credible.  The other evidence of record, as indicated above, 
fails to support the veteran's claim as to the existence of 
alleged stressors.

The Board thus concludes that the diagnoses of PTSD upon 
which the veteran relies upon for the establishment of his 
claim are based on the veteran's own reports of unverified 
stressors.  In the absence of corroborated stressors, these 
cannot be used to establish the occurrence of a stressor.  
See Moreau, 9 Vet. App. at 395-6; see also Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [ a diagnosis "can be no better 
than the facts alleged by the appellant."].  As discussed 
above, the veteran did not engage in combat during service 
and that there is no independent evidence to corroborate the 
veteran's statements as to the occurrence of the claimed 
stressors.

In summary, the Board finds that preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD as the evidence does not show the 
existence of a credible in-service stressor, as required 
under 38 C.F.R. 3.304(f).  Thus, the veteran's claim is 
denied.

Additional Matter

During the his May 1998 personal hearing, the veteran 
testified that he had been awarded Social Security benefits 
based in part upon his PTSD.  In support of this assertion, 
he submitted a February 1998 letter issued by the Social 
Security Administration indicating that he was awarded 
disability benefits by that agency for PTSD, anxiety related 
disorders, depression, and substance abuse.  Generally, where 
there has been a determination that the veteran is entitled 
to Social Security benefits based upon a service-connected 
disability, the records concerning that decision are often 
needed by the VA for evaluation of pending claims, and must 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

However, in this instance, the Board does not dispute that 
the veteran has been diagnosed with PTSD or that his 
diagnosis has been attributed by medical providers to his 
alleged capture and mistreatment by Panamanian officers.  
Rather, the basis for the denial of his claim is that he has 
not submitted credible supporting evidence of the alleged 
stressful events, and that he is demonstrably not credible in 
his pursuit of this benefit.  Neither the veteran nor his 
representative have indicated that the decision of the Social 
Security Administration or associated records would have any 
bearing on the critical questions in this case.  See Brock v. 
Brown, 10 Vet. App. 155, 161 (1997).  

In this case, the RO has obtained the veteran's service 
personnel records.  The RO has also made repeated requests to 
obtain any additional service records that may be available, 
and has sent several letters to the veteran requesting 
additional information to assist in verification of his 
stressors.  The RO has also made two requests for 
verification of the veteran's alleged stressors to the ESG, 
and that agency was unable to verify that any of the alleged 
stressors actually occurred.  Accordingly, the Board finds 
that VA has fully complied with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a), and that there is no basis 
for further development of the record to obtain records of 
the Social Security Administration.  See Brock, 10 Vet. App. 
at 161.

With respect to the veteran's claim that he is entitled to a 
CIB, if a veteran believes there is a reason to dispute the 
report of the service department or the contents of military 
records, the proper course for that claimant is to pursue 
such disagreement with the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
right ear hearing loss is denied.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder is denied.

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
   Arthralgia is defined as pain in a joint.  See Brewer v. West, 11 Vet. App. 228 (1998) (citing Dorland's 
Illustrated Medical Dictionary 140 (28th ed. 1994)).
  The Board notes in passing that the February 1988 diagnosis appears to have been made without the benefit 
of radiographic studies.  Further, there is no subsequent indication of arthritis in either knee, and X-rays 
taken in March 1994 were negative for evidence of degenerative disc disease.
   Chapter 14 refers to the policy and prescribed procedures for the elimination of enlisted personnel for 
misconduct by reason of fraudulent enlistment/reenlistment, conviction by civil court (members who have 
been initially convicted or adjudged juvenile offenders), desertion and absence without leave, and other acts 
or patterns of misconduct.  See Army Regulation 635-200, Chapter 14.

